COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TERRANCE DEERING BLACK,                       '
                                                              No. 08-12-00338-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               296th District Court
 THE STATE OF TEXAS,                           '
                                                             of Collin County, Texas
                                               '
                            State.
                                               '             (TC# 296-81761-2012)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until June 26, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Janet L. Dugger, Court Reporter for the 296th District

Court, for Collin County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before June 26, 2013.

       IT IS SO ORDERED this 15th day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.